


Exhibit 10.1

 

Flavio Gonzalez Duarte

Av. Epitacio Pessoa 3190/905

Lagoa, CEP 22471001,

Rio de Janeiro, RJ, Brazil.

 

December 14, 2007

 

Transax International Limited

5201 Blue Lagoon Drive, 8th Floor

Miami, Florida 33126

Attn: Stephen Walters, President and CEO

 

BINDING LETTER OF INTENT FOR ACQUISITION

 

Dear Mr. Walters:

 

This binding letter of intent sets forth the basic terms and conditions of the
acquisition (the “Acquisition”) by FLAVIO GONZALEZ DUARTE or a company
controlled by him and/or his affiliates (the “Buyer” ) from TRANSAX
INTERNATIONAL LIMITED, a Colorado corporation with its principal place of
business in Florida (the “Seller”), of all of the issued and outstanding shares
(the “Shares”) of capital stock of Seller’s wholly-owned subsidiary Transax
Limited, a Colorado corporation (“Transax Sub”).

 

1.         Purchase of Shares. The Buyer will pay the Purchase Price pursuant to
Section 3 below and, at the closing of the Acquisition (the “Closing”), receive
delivery of the certificates for the Shares, duly endorsed in favor of Buyer or
its nominee, free and clear of all liens, claims and encumbrances, subject to
the pledge of the Shares to secure payment of the portion of the Purchase Price
due after Closing as set forth in Section 3(f) below.

 

2.         Subsidiaries. Seller represents and warrants that Transax Sub owns
100% of the issued and outstanding capital stock of (i) Medlink Conectividade Em
Saude Ltda., a Brazilian corporation (“Medlink”) and (ii) Medlink Technologies
Inc., a Mauritius corporation (“MTI”).

 

3.         Consideration. As payment and consideration for the Shares, the
following will occur:

 

a)         Buyer will pay to Seller an aggregate purchase price of US$5,600,000
as set forth below (the “Purchase Price”) and Buyer will acquire all assets and
liabilities (including any undisclosed contingent liabilities identified during
due diligence) on the unaudited Medlink balance sheet as of November 30, 2007.

 

b)         Immediately upon the execution of this binding letter of intent,
Buyer will loan to Seller the sum of US$200,000, pursuant to a promissory note
(the “Note”) payable without interest on the earlier of (i) Closing, (ii)
termination of this letter of intent for any reason other than Section 7(c)
below or execution of the Definitive

 

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 2

 

Document (as defined in Section 4(a)(i) below), or (iii) termination of the
Definitive Document for any reason other than a material breach by Buyer.

 

c)         Immediately upon execution of the Definitive Document, Buyer shall
deposit in escrow with Seller’s counsel US$120,000. An additional deposit of
US$480,000 shall be placed in escrow with Seller’s counsel no later than seven
days prior to the date of the meeting of Seller’s shareholders at which the
Acquisition will be presented for approval. Seller will use its best efforts to
hold the meeting by March 31, 2008. The funds deposited pursuant to this Section
3(c) shall be referred to hereafter collectively as the “Deposit.”

 

d)        Upon execution of the Definitive Document, Buyer shall commence
management of Transax Sub, Medlink and MTI (collectively, the “Subsidiaries”)
and their business (the “Business”) pursuant to a customary management agreement
terminable upon termination of the Definitive Document.

 

e)         At Closing, the US$600,000 Deposit shall be paid to Seller and
applied against the Purchase Price and Seller shall repay the Loan by crediting
the US$200,000 amount thereof against the Purchase Price. Payment of the
US$4,800,000 balance of the Purchase Price (the “Installment Balance”) shall be
made in 24 consecutive monthly installments of US$200,000 each on the 20th day
of each month, beginning April 20, 2008.

 

f)         Buyer’s obligation to pay the Installment Balance shall be evidenced
by a promissory note (the “Installment Note”) secured by a pledge of all of the
capital stock of Transax Sub, Medlink and MTI, the certificates for which shall
be held in escrow by Seller’s counsel pending payment in full of the Installment
Note. The Definitive Documentation shall include standard and customary
provisions prohibiting dividends, distributions and other transactions outside
of the ordinary course of business while the Installment Note remains
outstanding.

 

g)        Buyer will pay to Seller a performance bonus (the “Bonus”) equal to
50% of the revenues received by Medlink (converted monthly to US$ at the monthly
average exchange rate as provided by the Central Bank of Brazil) with respect to
transactions in excess of an aggregate of 678,076 executed during 2008 for
Medlink’s customer Bradesco Saude S.A. Buyer will pay the Bonus amount to the
extent due as follows: 40% on January 31, 2009; 20% on April 30, 2009; 20% on
July 31, 2009; and 20% on October 31, 2009.

 

h)        At Closing, Buyer will grant to the Seller at no cost a perpetual,
exclusive and sublicenseable license to use all of the software and other
intellectual property owned by MTI and Medlink (the “Medlink Solution
Intellectual Property”) in all territories other than (i) Latin America (defined
as all mainland countries in the Western

 

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 3

 

Hemisphere south of the USA/Mexico border), and (ii) Spain and Portugal. At
request of the Seller, the Buyer will provide such technical support as may be
reasonably required by the Seller and its sublicensees for up to 24 months
following the Closing at commercially reasonable rates for such services.

 

 

4.

Conditions Precedent.

 

(a)       The obligations of the parties to consummate the Acquisition are
subject to the following conditions:

 

 

(i)

negotiation and execution of definitive documentation on terms as materially
outlined in this letter of intent (collectively, the “Definitive Document”)
which terms shall be satisfactory to the Seller and the Buyer and their
respective counsel, each acting reasonably and in good faith, which shall
include representations, agreements, covenants, conditions and indemnities
customary for negotiated corporate acquisitions of this type; and

 

 

(ii)

completion of all necessary governmental filings, receipt of all necessary
governmental approvals and expiration or termination of all applicable
governmental waiting periods.

 

(b)       The obligation of the Buyer to consummate the Acquisition is subject
to the following conditions.

 

 

(i)

approval by the Board of Directors of the Seller and by the shareholders of the
Seller pursuant to a duly called special meeting of the shareholders (the
“Shareholder Approval”);

 

 

(ii)

receipt of all waivers and consents required from third parties for Seller to
consummate the Acquisition on terms reasonably satisfactory to the Buyer;

 

 

(iii)

no material adverse change shall have occurred in the Subsidiaries’ Business or
financial condition since November 30, 2007, such Business shall have been
operated in the ordinary course since that date, and since that date there shall
have been no dividends, distributions or other payments or asset transfers by
any of the Subsidiaries to Seller or its affiliates; and

 

 

(iv)

key personnel as determined by Buyer acting reasonably and in good faith shall
have executed employment agreements with Buyer and/or the Subsidiaries.

 

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 4

 

5.         Publicity. Neither the Buyer nor the Seller will make any public
announcement concerning this letter of intent, the discussions between the Buyer
and the Seller or any other matter relating to the proposed Acquisition;
provided, however, that, after consultation with the other party, either may
make disclosure if such party is advised by its counsel that such disclosure is
required by applicable law or stock exchange/securities market listing
agreement. Except as permitted by the preceding sentence, neither the Seller,
the Buyer nor any of their respective affiliates, directors, officers,
employees, counsel, accountants, financial advisors or other agents, will
disclose the existence or terms of this letter of intent or that the Seller and
the Buyer are holding discussion to any person other than the respective legal,
accounting and financial advisors of the Seller or the Buyer who have a need to
know such information solely for the purpose of assisting such party in
connection with the proposed Acquisition.

 

6.         Access to Information. The Seller will continue to (a) allow the
Buyer and its representatives, counsel, accountants, financial advisors and
consultants to have full access to the offices, properties and facilities of the
Seller and the Subsidiaries, the books, records financial statements, tax
returns and other relevant information pertaining to the Business and the
officers, directors, employees, attorneys, accountants and financial advisors of
the Seller and the Subsidiaries; and (b) furnish to the Buyer such additional
financial and operating data and other information regarding the operations,
assets, liabilities, financial condition and prospects of the Business as the
Buyer may from time to time request. The Buyer will maintain the strict
confidentiality of any non-public information that it obtains from Seller or the
Subsidiaries in accordance with the terms of the Confidentiality Agreement
between the Buyer and the Seller dated November 1, 2007.

 

7.         Termination. This letter of intent shall automatically terminate upon
the execution of the Definitive Document, or earlier:

 

 

(a)

by the mutual written consent of the Seller and the Buyer;

 

(b)

by either the Seller or the Buyer, acting reasonably and in good faith, if the
Definitive Document has not been executed on or before January 31, 2008;

 

(c)

by the Seller, if Buyer has materially breached any of its obligations
hereunder;

 

(d)

by the Buyer, if Seller has materially breached any of its obligations
hereunder; or

 

(e)

Upon consummation of a Third Party Acquisition (as defined in Section 10 below)
or execution of an agreement for such a transaction.

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 5

 

8.         Break-Up Fee. Any “Break-Up Fee” paid hereunder shall be used to
reimburse and compensate the recipient party for lost opportunity costs and
transaction expenses incurred in connection with the Acquisition. For the
purposes of this letter of intent, the “Break-Up Fee” shall be the applicable
amount set forth in Section 8(a) or (b) below:

 

(a)       Seller shall pay to Buyer a Break-Up Fee of US$200,000 if (i) Buyer
elects to terminate this letter of intent pursuant to Section 7(c) above, or
(ii) if Seller, the Subsidiaries or shareholders of Seller consummate a Third
Party Acquisition or enter into a binding agreement for such a transaction. The
Break-Up Fee shall be the Buyer’s sole and exclusive remedy for Seller’s breach
of this letter of intent except as otherwise expressly provided herein. The Note
shall remain due and payable to Buyer in accordance with its terms,
notwithstanding any payment due or made by Seller under this Section 8(a).

(b)       Buyer shall pay to Seller a Break-Up Fee equal to the outstanding
balance of the Note. The Break-Up Fee shall be the Seller’s sole and exclusive
remedy for Buyer’s breach except as otherwise expressly provided herein. Payment
by Buyer to Seller of the Break-Up Fee pursuant to this Section 8(b) shall be
satisfied pursuant to Buyer’s forgiveness of the Note.

9.         Expenses. Immediately upon the execution of this Agreement, Buyer
shall pay US$20,000 to Seller, which amount shall be applied to Seller’s legal
fees and expenses incurred in connection with drafting the transaction
documents. Except as otherwise set forth in this letter of intent, whether or
not the Closing occurs, each of the Seller and the Buyer will bear its own
expenses incurred in connection with the investigation, negotiation,
documentation and/or the Closing of the Acquisition, including all fees and
disbursements of each party’s respective counsel, accountants, financial
advisors, finders, and consultants.

 

10.       Exclusivity. In order to induce the Buyer to proceed with the
investigation and negotiation of the proposed Acquisition, the Seller agrees
that between the date of execution of this letter of intent and 12:01 a.m. EST,
January 31, 2008 (the “Exclusivity Period”) the Seller will not, and it will not
permit any of the Seller’s affiliates to, directly or indirectly, through any
director, officer, employee, attorney, financial advisor or any other agent,
take any action to solicit, initiate, seek or encourage any inquiry, proposal or
offer from, furnish any information to, or participate in any discussions or
negotiations with, any person (other than the Buyer or an affiliate thereof that
the Buyer designates) regarding any acquisition of the Seller or any Subsidiary,
any merger or consolidation with or involving the Seller or any Subsidiary or
any acquisition of all or any portion of the stock of the Seller (including
without limitation, by tender offer) or any Subsidiary or the Business or assets
of the Seller or any Subsidiary (any such transaction being hereinafter referred
to as a “Third Party Acquisition”). The Seller agrees that it will, and will
cause all affiliates of the Seller, immediately to terminate any such
discussions or negotiations (other than negotiations with the Buyer or an
affiliate thereof that the Buyer designates) in progress as of the date of this
letter of intent and that in no event will the Seller or any affiliate of the
Seller accept or enter into an agreement concerning any Third Party Acquisition
during the Exclusivity Period. In addition, during the Exclusivity Period, the
Seller

 

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 6

 

will not, directly or indirectly, through any director, officer, affiliate,
employee, attorney, financial advisor or any other agent, initiate or continue
to participate in any negotiations or discussions with any person relating to an
acquisition of, joint venture with, or investment in, any business. The Seller
will notify the Buyer immediately after receipt by the Seller or any affiliate
of the Seller (or any of their respective directors, officers, employees,
attorneys, financial advisors or other agents) of any proposal for, or inquiry
respecting, any potential Third Party Acquisition or any request for nonpublic
information in connection with such a proposal or inquiry, or for access to the
properties, books or records of the Seller or any Subsidiary by any person. Such
notice to the Buyer will indicate in reasonable detail the identity of the
person making, and the terms of, the proposal or inquiry. The Seller will be
responsible for any breach of the provision of this Section 10 by any affiliate
of the Seller or any of the respective directors, officers, employees,
attorneys, financial advisors or other agents of the Seller or any such
affiliate. Notwithstanding the foregoing provisions of this Section 10 or any
other term of this letter of intent to the contrary, nothing in this letter of
intent shall be deemed to prevent the Seller’s board of directors from taking
such actions as are required to comply with their fiduciary duties to the Seller
or its shareholders under applicable law; provided however, that the Seller’s
board of directors shall only be permitted to take such actions are as required
to comply with such fiduciary duties, as determined in good faith by a majority
of the Seller’s board of directors in accordance with written advice from
outside legal counsel. The Seller shall provide a copy of such written advice of
outside legal counsel to the Buyer prior to taking any such actions.

 

 

 

 

THIS PART INTENTIONALLY LEFT BLANK

 

 

 

 

 

--------------------------------------------------------------------------------




Transax International Limited

December 14, 2007

Page 7

 

11.       Miscellaneous. This letter of intent (a) shall be governed by, and
construed in accordance with, the internal laws of the State of Florida, USA,
without regard to the conflicts of laws principles of such state; (b) may not be
amended or terminated nor may compliance with any provision of this letter of
intent be waived except pursuant to a written agreement signed by the Buyer and
the Seller; (c) may be signed in counterparts, each of which shall constitute
one and the same instrument; and (d) shall terminate if the parties shall not
have executed the Definitive Document on or before January 31, 2008. The
captions used in this letter of intent are for convenience only and shall not
affect the interpretation of this letter of intent.

 

12.       Legally Binding. This letter of intent shall be legally binding on the
parties hereto.

 

Please confirm your agreement to the foregoing terms and conditions by signing
in the space provided below and sending the fully executed letter of intent to
me by fax or pdf, with the original to follow by courier.

 

Sincerely,

 

 

/s/ Flavio Gonzalez Duarte

FLAVIO GONZALEZ DUARTE

 

 

ACKNOWLEDGED AND AGREED TO

As of the first above written:

 

TRANSAX INTERNATIONAL LIMITED

 

 

By: /s/ Stephen Walters

Name: Stephen Walters

Title: President & CEO

Date: December 14, 2007

 

--------------------------------------------------------------------------------